CLAY, Commissioner.
Petitioner seeks an order of mandamus to require the Hon. H. H. Lovett, Judge of the Calloway Circuit Court, to schedule for hearing a petition for a writ of habeas corpus allegedly filed in the Cal-loway Circuit Court in November, 1956. The mandamus petition filed in this Court is not verified as required by RCA 1.420, nor is the affidavit filed in support thereof sworn to, and the petition should be dismissed.
We have, however, considered the merits of the petition and the response thereto. Petitioner alleges that in November 1956 he filed a petition for a writ of habeas corpus in the Calloway Circuit Court and that the respondent has refused to hear him on this petition. The respondent states that he has no knowledge of a writ of habeas corpus proceeding in his court but that a petition for a writ of coram nobis was filed in November 1956. Respondent states that this proceeding has been set for trial on two different occasions but that nothing has been heard from the petitioner. Respondent states that he is willing to hear the petition at petitioner’s convenience during a regular term of the Calloway Circuit Court.
On the record before us we find nothing to justify our issuance of a mandamus order, and the prayer of the petition is denied.